Citation Nr: 0119120	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a timely substantive appeal was received as to an 
April 1998 adverse rating determination.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
1989 and also from September 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that a substantive appeal received 
on December 1, 1999 was untimely vis-à-vis an April 1998 
adverse rating decision. 


FINDINGS OF FACT

1.  Notice of an adverse rating determination was issued on 
April 28, 1998.  

2.  On January 7, 1999, a notice of disagreement was received 
as to the April 1998 rating determination.  

3.  The RO issued a Statement of the Case on August 25, 1999.  

4.  On December 1, 1999, the RO received the veteran's 
substantive appeal.


CONCLUSION OF LAW

A timely substantive appeal was not received as to an April 
1998 adverse rating decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal ultimately concerns an April 1998 rating 
determination, which denied entitlement to service connection 
for a number of claimed disabilities, and whether a timely 
substantive appeal was received as to that adverse rating. 

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

A Substantive Appeal consists of a properly completed VA Form 
1-9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  See 38 U.S.C.A. § 7105;  Roy v. Brown, 5 Vet. App. 554 
(1993).

In the instant case, notice of the adverse rating 
determination was issued on April 28, 1998.  On January 7, 
1999, the VA received a letter indicating that he disagreed 
with the RO's denial; that letter constituted a NOD.  The RO, 
after endeavoring to complete additional development on the 
veteran's behalf, then issued a SOC on August 25, 1999.  On 
December 1, 1999, the RO received the veteran's substantive 
appeal, which was dated November 30, 1999 with a cover letter 
dated November 29, 1999.

In accordance with the foregoing, the substantive appeal was 
not timely, considering it was not filed within 60 days from 
the date that the RO mailed the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  

The veteran was afforded an opportunity to present evidence 
or argument on the question of timeliness of the appeal.  He 
argues that he was confused by the language in the 
instructions such that he believed that he had a year from 
the date that the SOC was issued within which to perfect his 
appeal.  This argument is not persuasive because the language 
in the notice sets forth a distinction between time allowed 
for perfection of an appeal after issuance of the SOC and 
time allowed after issuance of the adverse determination.  
His interpretation is strained and unreasonable and would 
render the aforesaid distinction between the SOC and the 
adverse determination superfluous.  

His argument next centers on the fact that he is incarcerated 
and was, thereby, hampered in collecting evidence in support 
of his claims.  He also points to the fact that his 
substantive appeal was only about one month late.  The Board 
notes that an extension of time for filing a substantive 
appeal may be granted for a reasonable period on request for 
good cause shown.  However, a request for an extension of the 
60-day period for the filing of a substantive appeal must be 
in writing and made prior to expiration of the time limit for 
filing the substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has stated that jurisdiction does 
indeed matter, and it is not "harmless" when the VA during 
the adjudication process fails to consider the threshold 
jurisdictional issues.  Under the circumstances, the failure 
to file a timely substantive appeal as to certain of the 
veteran's claims is fatal, and the Board lacks jurisdiction 
to address the appeal as to such issues.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  



ORDER

A timely appeal was not received as to an April 1998 adverse 
determination and the appeal is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

